

117 HR 218 IH: Saving America’s Energy Future Act
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 218IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Mr. Pfluger (for himself, Mr. Tony Gonzales of Texas, Mrs. Bice of Oklahoma, Mr. Jackson, Ms. Herrell, Mr. Babin, Mr. Roy, Mr. Crenshaw, Mr. Fallon, and Mr. Arrington) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Secretary of the Interior and the Secretary of Agriculture from issuing moratoriums on issuing new oil and gas leases and drill permits on certain Federal lands.1.Short titleThis Act may be cited as the Saving America’s Energy Future Act. 2.Prohibition on moratoriums of new oil and gas leases on certain Federal lands(a)ProhibitionThe Secretary concerned may not issue a moratorium on issuing new oil and gas leases and drill permits, nor renewals of such permits, on Federal lands under such Secretary’s jurisdiction.(b)DefinitionsThe term Secretary concerned means—(1)the Secretary of Agriculture, with respect to National Forest System lands; and(2)the Secretary of the Interior, with respect to public lands administered by such Secretary.